UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-51992 LIBERTY BANCORP, INC. (Exact name of registrant as specified in its charter) Missouri 20-4447023 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 16 West Franklin Street, Liberty, Missouri 64068 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (816) 781-4822 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx.No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding August 6, 2007 Common Stock, par value $0.01 per share 4,761,187 LIBERTY BANCORP, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2007 INDEX PAGE NO. PART I – FINANCIAL INFORMATION Item 1.Financial Statements 1 Consolidated Balance Sheets at June 30, 2007 and September 30, 2006 (unaudited) 1 Consolidated Statements of Earnings for the three and nine months ended June 30, 2007 and 2006 (unaudited) 2 Consolidated Statements of Comprehensive Earnings for the three and nine months ended June 30, 2007 and 2006 (unaudited) 3 Consolidated Statements of Cash Flows for the nine months ended June 30, 2007 and 2006 (unaudited) 4 Notes to Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3.Quantitative and Qualitative Disclosures about Market Risk 23 Item 4.Controls and Procedures 23 PART II – OTHER INFORMATION 24 Item 1.Legal Proceedings 24 Item 1A.Risk Factors 24 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3.Defaults Upon Senior Securities 25 Item 4.Submission of Matters to a Vote of Security Holders 25 Item 5.Other Information 25 Item 6.Exhibits 25 Signatures 26 Certifications 27 LIBERTY BANCORP, INC. Part I.FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets (Unaudited) June 30, September 30, Assets 2007 2006 Cash and due from banks $ 6,514,600 6,943,701 Federal funds sold 4,640,000 6,460,000 Total cash and cash equivalents 11,154,600 13,403,701 Securities available for sale - taxable, at market value (amortized cost of $35,574,178 and $29,710,739, respectively) 35,329,766 29,543,093 Securities available for sale - non-taxable, at market value (amortized cost of $12,353,769 and $6,435,496, respectively) 12,148,921 6,339,537 Mortgage-backed securities - available for sale, at market value (amortized cost of $21,040,152 and $24,863,446, respectively) 20,581,661 24,217,321 Stock in Federal Home Loan Bank of Des Moines 1,755,100 1,952,900 Loans receivable, net of allowance for loan losses of $2,583,066 and $2,144,121, respectively 230,420,880 200,222,378 Loans held for sale 1,400,204 459,201 Premises and equipment, net 7,893,831 6,700,189 Bank-owned life insurance 3,003,984 - Foreclosed real estate, net 1,381,484 1,579,848 Accrued interest receivable 1,914,877 1,486,355 Other assets 1,794,406 1,656,842 Total assets $ 328,779,714 287,561,365 Liabilities and Stockholders' Equity Customer and brokered deposits $ 243,145,053 198,470,979 Accrued interest payable 496,795 316,366 Advances from FHLB 31,463,730 34,063,738 Securities sold under agreement to repurchase 2,705,299 3,383,997 Advances from borrowers for taxes and insurance 620,663 843,512 Other liabilities 1,367,847 1,340,470 Accrued income taxes - 160,727 Total liabilities 279,799,387 238,579,789 Commitments and contingencies Stockholders' equity: Preferred stock, $0.01 par value;1,000,000 shares authorized; shares issued and outstanding - none - - Common stock, $0.01 par value; 20,000,000 shares authorized; 4,761,187 and 4,760,137 shares issued and outstanding 47,612 47,601 Additional paid-in capital 31,815,651 33,001,965 Common stock acquired by ESOP (759,280 ) (933,192 ) Common stock acquired by Incentive Plan - (18,676 ) Accumulated other comprehensive earnings (loss), net (571,882 ) (573,130 ) Retained earnings - substantially restricted 18,448,226 17,457,008 Total stockholders' equity 48,980,327 48,981,576 Total liabilities and stockholders' equity $ 328,779,714 287,561,365 See accompanying notes to consolidated financial statements. 1 LIBERTY BANCORP, INC. Consolidated Statements of Earnings (Unaudited) Three Months Ended Nine Months Ended June 30, June 30, 2007 2006 2007 2006 Interest income: Loans receivable $ 4,401,544 3,824,821 12,590,319 10,181,985 Mortgage-backed securities 228,017 239,598 719,685 750,547 Securities - taxable 447,515 239,792 1,253,177 643,089 Securities - non-taxable 80,116 54,733 220,980 166,198 Other interest-earning assets 86,461 57,870 245,780 160,896 Total interest income 5,243,653 4,416,814 15,029,941 11,902,715 Interest expense: Customer and brokered deposits 2,315,102 1,571,397 6,411,426 4,300,141 Securities sold under agreement to repurchase 20,661 22,629 59,337 47,842 ESOP note payable - 6,600 - 19,846 Advances from FHLB 356,878 497,553 990,313 1,152,557 Total interest expense 2,692,641 2,098,179 7,461,076 5,520,386 Net interest income 2,551,012 2,318,635 7,568,865 6,382,329 Provision for loan losses 267,105 215,000 465,307 685,000 Net interest income after provision for loan losses 2,283,907 2,103,635 7,103,558 5,697,329 Noninterest income: Loan service charges 20,450 14,006 70,173 55,529 Gain on sale of loans 73,875 56,098 180,440 146,236 Change in cash surrender value of BOLI 3,984 - 3,984 - Deposit account and other service charges 264,918 262,434 748,689 707,165 Total noninterest income 363,227 332,538 1,003,286 908,930 Noninterest expense: Compensation and benefits 1,147,174 1,006,536 3,319,374 2,829,629 Occupancy expense 145,724 125,878 466,488 370,330 Equipment and data processing expense 195,464 185,188 595,508 534,408 Operations from foreclosed real estate, net 106,292 66,911 275,932 73,324 Federal deposit insurance premiums 6,842 5,914 19,684 17,696 Professional and regulatory services 99,791 74,472 322,954 211,210 Advertising 66,358 117,536 218,035 294,568 Correspondent banking charges 65,183 65,697 192,139 187,507 Supplies 30,955 28,506 97,766 111,839 Other 169,353 156,162 546,884 456,933 Total noninterest expense 2,033,136 1,832,800 6,054,764 5,087,444 Earnings before income taxes 613,998 603,373 2,052,080 1,518,815 Income taxes 208,000 213,000 713,000 524,000 Net earnings $ 405,998 390,373 1,339,080 994,815 Basic and diluted earnings per share $ 0.09 0.08 0.29 0.21 Dividends per share $ 0.025 0.057 0.075 0.171 See accompanying notes to consolidated financial statements. 2 LIBERTY BANCORP, INC. Statements of Comprehensive Earnings (Unaudited) Three Months Ended Nine Months Ended June 30, June 30, 2007 2006 2007 2006 Net earnings $ 405,998 390,373 1,339,080 994,815 Other comprehensive earnings: Unrealized gain (loss) on securities and MBSs available for sale, net: Unrealized gains (losses) arising during the period, net of tax (313,301 ) (237,787 ) 1,248 (577,522 ) Comprehensive earnings $ 92,697 152,586 1,340,328 417,293 See accompanying notes to consolidated financial statements. 3 LIBERTY BANCORP, INC.Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended June 30, 2007 2006 Cash flows from operating activities: Net earnings $ 1,339,080 994,815 Adjustments to reconcile net earnings to net cash provided by (used for) operating activities: Depreciation expense 343,051 329,094 ESOP expense 249,880 110,871 Stock option and incentive plan expense 147,318 20,997 Amortization of premiums (discounts) on investments, net (67,956 ) 59,366 Amortization of unearned discount on loans and deferred loan fees, net (229,213 ) (319,082 ) Provision for loan losses 465,307 685,000 Loans held for sale - originated (15,557,751 ) (13,377,755 ) Loans held for sale - proceeds from sale 14,797,188 14,295,346 Loss (gain) on foreclosed real estate, net 226,329 54,483 Gain on sale of loans (180,440 ) (146,236 ) Increase in cash surrender value of bank-owned life insurance (3,984 ) - Decrease (increase) in: Accrued interest receivable (428,522 ) (419,249 ) Other assets (138,296 ) (580,046 ) Increase (decrease) in: Accrued interest on deposits and other liabilities 207,806 100,094 Accrued income taxes (160,727 ) 38,727 Net cash provided by operating activities 1,009,070 1,846,425 Cash flows from investing activities: Net change in loans receivable (32,103,953 ) (38,802,931 ) Mortgage-backed securities: Available for sale - purchased - (653,756 ) Available for sale - principal collections 3,811,123 4,579,222 Securities available for sale: Purchased (16,051,584 ) (8,507,143 ) Proceeds from maturity or call 4,350,000 3,665,000 Proceeds from foreclosed real estate, net 1,641,392 3,112,340 Purchase of stock in FHLB of Des Moines (1,300,100 ) (1,018,300 ) Redemption of stock in FHLB of Des Moines 1,497,900 391,000 Purchase of premises and equipment (1,536,693 ) (1,066,775 ) Purchase of bank-owned life insurance policy (3,000,000 ) - Net cash provided by (used for) investing activities $ (42,691,915 ) (38,301,343 ) 4 LIBERTY BANCORP, INC. Consolidated Statements of Cash Flows (Unaudited) (Continued) Nine Months Ended June 30, 2007 2006 Cash flows from financing activities: Net increase (decrease) in deposits $ 44,674,074 34,805,206 Increase (decrease) in advances from borrowers for taxes and insurance (222,849 ) (278,539 ) Proceeds from advances from the FHLB 186,900,000 330,350,000 Repayment of advances from the FHLB (189,500,008 ) (322,950,008 ) Securities sold under agreement to repurchase: Proceeds 43,408,840 35,842,284 Repayments (44,087,538 ) (34,360,062 ) Proceeds from exercise of stock options 8,695 2,400 Repurchase of common stock for stock award plan (1,399,608 ) - Cash dividends (347,862 ) (330,435 ) Net cash provided by (used for) financing activities 39,433,744 43,080,846 Net increase (decrease) in cash and cash equivalents (2,249,101 ) 6,625,928 Cash and cash equivalents at beginning of period 13,403,701 10,471,038 Cash and cash equivalents at end of period $ 11,154,600 17,096,966 Supplemental disclosures of cash flow information: Cash paid (received) during the period for: Interest on customer and brokered deposits $ 6,277,461 4,183,592 Interest on ESOP note payable - 6,646 Interest on securities sold under agreement to repurchase 59,416 47,842 Interest on advances from FHLB of Des Moines 971,463 1,152,557 Federal income taxes 990,578 405,000 State income taxes 19,842 44,631 Real estate acquired in settlement of loans 4,044,067 3,239,145 Loans originated to finance the sale of foreclosed real estate 2,374,710 - See accompanying notes to consolidated financial statements. 5 LIBERTY BANCORP, INC. Notes to Consolidated Financial Statements (1) Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included.Such adjustments were of a normal recurring nature.The results of operations for the three- and nine- month periods ended June 30, 2007 are not necessarily indicative of the results that may be expected for the entire year or any other interim period.For additional information, refer to the consolidated financial statements and footnotes thereto of the Company for the year ended September 30, 2006 contained in the Company’s Annual Report on Form 10-K filed with the Securities Exchange Commission on December 26, 2006. In preparing financial statements in conformity with U.S. generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and income and expenses during the reporting period.Actual results could differ significantly from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to determination of the allowance for loan losses and the fair values of financial instruments. (2) Organization Liberty Bancorp, Inc. (the “Company” or “Liberty Bancorp”) a Missouri corporation, was formed on February 14, 2006 and became the holding company for BankLiberty (formerly Liberty Savings Bank, F.S.B.) upon completion of the Bank’s conversion from a mutual holding company form to a stock holding company structure on July 21, 2006.A total of 2,807,383 shares of common stock were sold in the stock offering at the price of $10.00 per share.In addition, a total of approximately 1,952,754 shares of common stock were issued to the minority shareholders of the former Liberty Savings Bank, F.S.B. representing an exchange ratio of 3.5004 shares of Company common stock for each share of Liberty Savings Bank, F.S.B. common stock.Fractional shares in the aggregate, or 36 shares, were redeemed for cash. Total shares outstanding after the stock offering and the exchange totaled 4,760,137 shares.Net proceeds of $25.6 million were raised in the stock offering, excluding $1.2 million which was loaned by the Company to a trust for the Employee Stock Ownership Plan (the “ESOP”), enabling it to finance the purchase of 153,263 shares of common stock in the offering and exchange.Direct offering costs totaled approximately $1.3 million.In addition, as part of the second-step conversion and dissolution of Liberty Savings Mutual Holding Company, the Bank received $694,000 previously held by this entity. 6 LIBERTY BANCORP, INC.Notes to Consolidated Financial Statements (3) Earnings Per Share Following is a summary of basic and diluted earnings per common share for the Bank for the three and nine months ended June 30, 2007 and 2006: Three Months Ended Nine Months Ended June 30, June 30, 2007 2006 2007 2006 Net earnings $ 405,998 390,373 1,339,080 994,815 Weighted-average shares - Basic EPS 4,587,316 4,685,075 4,609,333 4,679,891 Stock options - treasury stock method 46,967 38,890 47,929 38,890 Weighted-average shares - Diluted EPS 4,634,283 4,723,965 4,657,262 4,718,781 Basic and diluted earnings per common share $ 0.09 0.08 0.29 0.21 Anti-dilutive shares 90,753 - 35,955 - Weighted-average shares outstanding for the three and nine months ended June 30, 2006 have been adjusted by the exchange ratio of 3.5004 to calculate earnings per share and dividends per share. The following table illustrates the effect on net earnings and earnings per share as if the fair value based method had been applied for the three and nine months ended June 30, 2006. Three Months Ended Nine Months Ended June 30, June 30, 2006 2006 Net earnings $ 390,373 994,815 Total stock-based employee compensation expense determined under fair value based method for stock options, net of related tax effects (17,722 ) (78,639 ) Pro-forma net earnings $ 372,651 916,176 Earnings per share: Basic and diluted - as reported $ 0.08 0.21 Basic - pro forma $ 0.08 0.20 Diluted - pro forma $ 0.08 0.19 7 LIBERTY BANCORP, INC.Notes to Consolidated Financial Statements (4) Retirement Benefits The components of the net periodic cost for postretirement medical benefits are summarized as follows: Three Months Ended Nine Months Ended June 30, June 30, 2007 2006 2007 2006 Service cost $ 1,671 1,671 5,013 5,013 Interest cost 4,576 5,681 13,728 17,043 Amortization of transition obligation 3,134 3,135 9,402 9,405 Amortization of prior service cost (2,416 ) (2,416 ) (7,248 ) (7,248 ) Amortization of actuarial gain (3,050 ) (1,080 ) (9,150 ) (3,240 ) Over (under) accrual (15 ) (3,091 ) (45 ) (9,273 ) Net periodic cost $ 3,900 3,900 11,700 11,700 Directors’ retirement plan expense was $19,800 for the nine months ended June 30, 2007 and 2006.The expense consisted primarily of interest cost. (5) Stock Options As authorized by the 2003 Incentive Equity and Deferred Compensation Plan (the “2003 Plan”), the Board of Directors granted 78,760 options to non-employee directors and 96,260 options to certain officers and employees during fiscal year 2004.The Plan authorizes the award of up to 258,064 shares of common stock, subject to restrictions, to be issued to directors, officers and employees of the Bank.The Plan provides for the grant of stock options, stock appreciation rights, restricted stock and unrestricted stock.Options expire ten years from the date of the grant.Stock options to directors are fully vested on the grant date of June 16, 2004.Options granted to the Bank’s CEO are vested over three years and three months and options granted to certain other officers and employees are vested over a five-year period.On January 27, 2005 the Board of Directors granted an additional 38,504 options to certain officers and employees.Options granted to the CEO are vested over a period of three years and eight months and options granted to certain officers and employees are vested over a five-year period.On November 23, 2005 the Board of Directors granted an additional 42,440 options to directors and officers.Options granted to the board, CEO, and certain officers, were vested over a ten-month period. In connection with the completion of the Conversion in July 2006, the Company assumed the Plan and all outstanding options and shares were adjusted based upon the 3.5004 exchange ratio.The exercise prices were adjusted to reflect the proportional change in values that resulted from the exchange. As authorized by the Liberty Bancorp, Inc. 2007 Equity Incentive Plan (the “2007 Plan”), the Board of Directors granted 25,150 options to non-employee directors and 65,500 options to certain officers and employees on February 27, 2007.The 2007 Plan authorizes the award of up to 125,649 shares of common stock, subject to restrictions, to be issued to directors, officers and employees of the Bank.The Plan provides for the grant of stock options, stock appreciation rights, restricted stock and unrestricted stock.Options expire ten years from the date of the grant.All 90,650 options granted are vested over a five-year period. Prior to October 1, 2006, the Company applied the intrinsic value method of accounting for stock-based compensation expense under APB 25 and adopted the disclosure requirements under SFAS No. 123.Under the intrinsic value method no compensation expense was recognized in the financial statements since the exercise price of the Company’s stock was equal to the market price of the stock at the grant date. 8 LIBERTY BANCORP, INC. Notes to Consolidated Financial Statements Effective October 1, 2006, the Company adopted SFAS No. 123R, “Share-Based Payment,” using the modified prospective method of application.Under this method of application, the Company is required to record stock-based compensation expense equal to the fair value of the unvested portion of previously granted awards that are outstanding as of the effective date over the requisite service period.SFAS No. 123R does not address the accounting for employee stock ownership plans, which is covered by SOP 93-6.SFAS No. 123R supersedes APB Opinion No. 25, “Accounting for Stock Issued to Employees.” The Company has estimated the fair value of awards granted during the nine-months ended June 30, 2007 and 2006 under its stock option plan utilizing the Black-Scholes pricing model to be $3.00 and $1.70, respectively.There were no awards granted during the three months ended June 30, 2007 and 2006.The assumptions used in the Black-Scholes pricing model and fair value of awards granted were as follows: Nine Months Ended June 30, 2007 2006 Expected dividend yield 2.00 % 3.00 % Risk-free interest rate 4.53 % 4.23 % Expected life of options 7.50 years 5.00 years Expected volatility 21.70 % 25.13 % Fair value of awards $ 3.00 $ 1.70 Stock option compensation expense, as a result of the adoption of SFAS 123R is as follows: Three Months Ended Nine Months Ended June 30, June 30, 2007 2006 2007 2006 Pretax $ 21,107 - $ 46,446 - After tax 13,509 - 29,726 - Basic and diluted earnings per share $ 0.00 - $ 0.01 - At June 30, 2007, the total unrecognized compensation expense related to nonvested stock options was approximately $240,000 and is expected to be recognized over the weighted-average period of 3.49 years. 9 LIBERTY BANCORP, INC.Notes to Consolidated Financial Statements A summary of the Company’s stock option activity under the Plan for the nine months ended June 30, 2007 is as follows: Weighted- Average Weighted- Remaining Average Contractual Aggregate Number Exercise Term in Intrinsic of Shares Price Years Value Outstanding at October 1, 2006 234,963 $ 7.31 8.07 $ - Granted 90,650 11.27 - - Exercised (1,050 ) 8.28 - - Expired - Forfeited (1,500 ) - - - Outstanding at June 30, 2007 323,063 8.42 8.00 863,064 Exercisable at June 30, 2007 180,005 7.24 7.38 682,933 Vested and expected to vest at June 30, 2007 180,005 $ 7.24 7.38 $ 682,933 A summary of the total value of options exercised, the amount of cash received from the exercise of stock options, and the total fair value of shares vested is as follows for the periods indicated. Three Months Ended Nine Months Ended June 30, June 30, 2007 2006 2007 2006 Intrinsic value of options exercised $ - - 2,909 500 Cash received from the exercise of options - - 8,695 2,400 Fair value of shares vested 72,685 62,028 119,109 274,514 Restricted Stock Awards During fiscal year 2004, as authorized by the 2003 Plan, two directors each received a restricted stock award of 6,125 shares as adjusted by the exchange ratio of 3.5004, which vests over three years.On February 27, 2007, as authorized by the 2007 Plan, the Board of Directors granted 31,400 restricted stock awards to non-employee directors and 78,000 awards to certain officers and employees.All awards are vested over a five-year period.A summary of the Company’s restricted stock compensation expense is as follows: Three Months Ended Nine Months Ended June 30, June 30, 2007 2006 2007 2006 Restricted Compensation Expense $ 66,325 6,999 100,872 20,997 At June 30, 2007, the total unrecognized expense was $1.2 million and is expected to be recognized over the next five years. 10 LIBERTY BANCORP, INC. Notes to Consolidated Financial Statements A summary of the Company’s nonvested stock award activity for the nine months ended June 30, 2007 is as follows: Number Weighted- of Average Nonvested Grant Date Shares Fair Value Nonvested at October 1, 2006 4,080 $ 6.86 Granted 109,400 11.27 Vested (4,080 ) 6.86 Forfeited - - Nonvested at June 30, 2007 109,400 $ 11.27 (6) Securities Securities having a continuous unrealized loss position at June 30, 2007 are summarized as follows: Less than 12 Months 12 Months or Longer Total Market Unrealized Market Unrealized Market Unrealized Value Loss Value Loss Value Loss Available for sale- debt securities: Federal agency obligations $ 15,104,687 (95,687 ) 14,267,378 (170,806 ) 29,372,065 (266,493 ) State and municipal obligations 2,346,655 (48,269 ) 5,269,448 (156,579 ) 7,616,103 (204,848 ) $ 17,451,342 (143,956 ) 19,536,826 (327,385 ) 36,988,168 (471,341 ) Mortgage-backed securities having a continuous unrealized loss position at June 30, 2007 are summarized as follows: Less than 12 Months 12 Months or Longer Total Market Unrealized Market Unrealized Market Unrealized Value Loss Value Loss Value Loss Available for sale: FHLMC $ 1,682,268 (9,929 ) 10,906,585 (244,825 ) 12,588,853 (254,754 ) FNMA - - 6,299,556 (184,743 ) 6,299,556 (184,743 ) FHLMC-CMO - - 71,036 (263 ) 71,036 (263 ) FNMA-CMO - - 144,896 (9,370 ) 144,896 (9,370 ) GNMA-CMO - - 440,687 (11,981 ) 440,687 (11,981 ) $ 1,682,268 (9,929 ) 17,862,760 (451,182 ) 19,545,028 (461,111 ) Unrealized losses are related to changes in market interest rates and not the credit quality of the issuers. 11 LIBERTY BANCORP, INC. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Management’s discussion and analysis of the Company’s financial condition and results of operations is intended to assist in understanding the financial condition and results of operations of the Company.The information contained in this section should be read in conjunction with the Financial Statements and footnotes appearing in Part I, Item 1 of this document. Forward-Looking Statements This quarterly report contains forward-looking statements that are based on assumptions and may describe future plans, strategies and expectations of Liberty Bancorp and the Bank.These forward-looking statements are generally identified by use of the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “project” or similar expressions. Liberty Bancorp and the Bank’s ability to predict results or the actual effect of future plans or strategies is inherently uncertain.Factors which could have a material adverse effect on the operations of Liberty Bancorp and its subsidiary include, but are not limited to, changes in interest rates, national and regional economic conditions, legislative and regulatory changes, monetary and fiscal policies of the U.S. Government, including policies of the U.S. Treasury and the Federal Reserve Board, the quality and composition of the loan or investment portfolios, demand for loan products, deposit flows, competition, demand for financial services in Liberty Bancorp and the Bank’s market area, changes in real estate market values in the Bank’s market area, changes in relevant accounting principles and guidelines and inability of third party service providers to perform. These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements.Except as required by applicable law or regulation, Liberty Bancorp does not undertake, and specifically disclaims any obligation, to release publicly the result of any revisions that may be made to any forward-looking statements to reflect events or circumstances after the date of the statements or to reflect the occurrence of anticipated or unanticipated events. General The Bank is a community-oriented financial institution dedicated to serving the financial service needs of consumers and businesses within its market area.We attract deposits from the general public and use these funds to originate loans secured by real estate located in our market area.Our real estate loans include construction loans, commercial real estate loans and loans secured by single-family or multi-family properties.To a lesser extent, we originate consumer loans and commercial business loans.At June 30, 2007, we operated out of our main office in Liberty, Missouri and five full-service branch offices—two in Kansas City and one each in Plattsburg, Platte City and Independence, Missouri. The Federal Deposit Insurance Corporation insures the Bank’s savings accounts up to the applicable legal limits.The Bank is a member of the Federal Home Loan Bank System. Critical Accounting Policies The accounting and reporting policies were prepared in accordance with U.S. generally accepted accounting principles (“US GAAP”) and to general practices within the financial services industry.The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates.Management has identified the accounting policies described below as those that, due to the judgments, estimates and assumptions inherent in those policies, are critical to an understanding of our financial statements and management’s discussion and analysis. 12 LIBERTY BANCORP, INC. Income Recognition We recognize interest income by methods conforming to US GAAP that include general accounting practices within the financial services industry.Interest income on loans and investment securities is recognized by methods that result in level rates of return on principal amounts outstanding, including yield adjustments resulting from the amortization of loan costs and premiums on investment securities and accretion of loan fees and discounts on investment securities. In the event management believes collection of all or a portion of contractual interest on a loan has become doubtful, which generally occurs after the loan is 90 days past due, the accrual of interest is discontinued.In addition, previously accrued interest deemed uncollectible that was recognized in income is reversed.Interest received on nonaccrual loans is included in income only if principal recovery is reasonably assured.A nonaccrual loan is restored to accrual status when it is brought current or has performed in accordance with contractual terms for a reasonable period of time, and the collectibility of the total contractual principal and interest is no longer doubtful. Allowance for Loan Losses Valuation allowances are established for impaired loans for the difference between the loan amount and the fair value of collateral less estimated selling costs.We consider a loan to be impaired when, based on current information and events, it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement on a timely basis.The types of loans for which impairment is measured include nonaccrual income property loans (excluding those loans included in the homogenous portfolio which are collectively reviewed for impairment), large nonaccrual single-family loans and troubled debt restructurings.Such loans are generally placed on nonaccrual status at the point deemed uncollectible.Impairment losses are recognized through an increase in the allowance for loan losses.See also “Asset Quality.” Allowances for loan losses are available to absorb losses incurred on loans and represent additions charged to expense, less net charge-offs.The allowances are evaluated on a regular basis by management and are based on management’s periodic review of the collectibility of loans, in light of historical experience, fair value of the underlying collateral, changes in the types and mix of loans originated and prevailing economic conditions. Qualitative Disclosures of Market Risk Our principal financial objective is to achieve long-term profitability while reducing our exposure to fluctuating interest rates.We have an exposure to interest rate risk.We have employed various strategies intended to minimize the adverse effect of interest rate risk on future operations by providing a better match between the interest rate sensitivity of our assets and liabilities. In particular, our strategies are intended to stabilize net interest income for the long-term by protecting our interest rate spread against increases in interest rates.Such strategies include originating for portfolio adjustable-rate and short-term loans with greater interest rate sensitivities than long-term, fixed-rate residential mortgage loans.We sell fixed-rate mortgage loans in the secondary market. Liquidity and Capital Resources Our principal sources of funds are cash receipts from deposits, loan repayments by borrowers, proceeds from maturing securities, advances from the Federal Home Loan Bank (FHLB) and net earnings.We have an agreement with the FHLB of Des Moines to provide cash advances, should we need additional funds for loan originations or other purposes. Commitments to originate loans are legally binding agreements to lend to our customers.Letters of credit are conditional commitments issued by us to guarantee the performance of the borrower to a third party. 13 LIBERTY BANCORP, INC. The following table sets forth information regarding off-balance sheet financial instruments as of June 30, 2007: Fixed-Rate Adjustable-Rate Off-balance sheet financial instruments: Commitments to originate loans $ 10,919,565 4,070,142 Commitments for unused lines of credit $ 181,023 10,084,099 Commitments for undisbursed loans $ 10,201,224 25,270,455 Commitments for letters of credit $ 342,240 - Financial Condition Total assets increased from $287.6 million at September 30, 2006 to $328.8 million at June 30, 2007.Cash and cash equivalents decreased $2.2 million from September 30, 2006 to June 30, 2007.Securities available for sale increased from $35.9 million at September 30, 2006 to $47.5 million at June 30, 2007 due to additional purchases of both agency and municipal securities, partially offset by maturities and calls of securities.Mortgage-backed securities available for sale decreased from $24.2 million at September 30, 2006 to $20.6 million at June 30, 2007 due to principal repayments.Loans receivable increased by $30.2 million to $230.4 million at June 30, 2007 primarily due to increased activity in commercial real estate and development lending, partially offset by a decrease in single-family mortgage loans. Loans held for sale increased from $459,000 at September 30, 2006 to $1.4 million at June 30, 2007.Premises and equipment, net increased $1.2 million to $7.9 million at June 30, 2007 primarily due to the purchase of land and expenditures relating to the construction of a new branch.The cash surrender value of bank owned life insurance was $3.0 million as of June 30, 2007 due to the purchase of a bank-owned life insurance policy.The Bank purchased an additional policy for $5.0 million in July 2007.Foreclosed real estate, net at June 30, 2007 totaled $1.4 million, a decrease of $200,000 from $1.6 million at September 30, 2006. Foreclosed real estate, net consists of seven one-to-four family properties and one commercial lot.Accrued interest receivable increased $429,000 due to higher loan and securities portfolio balances and rates. Total liabilities increased $41.2 million to $279.8 million at June 30, 2007 compared to $238.6 million at September 30, 2006.Customer accounts and brokered deposits increased from $198.5 million at September 30, 2006 to $243.1 million at June 30, 2007 primarily due to an increase in money market, short-term certificate accounts and brokered certificates, partially offset by a decrease in long-term certificates.Brokered certificates totaled $12.0 million as of June 30, 2007.Advances from the FHLB decreased $2.6 million to $31.5 million at June 30, 2007 as a result of maturing advances, which were not renewed.Securities sold under agreement to repurchase decreased by $679,000 due to account balance changes.Advances from borrowers for taxes and insurance decreased by $223,000 due to calendar year-end payment of real estate taxes on behalf of borrowers.Accrued income taxes decreased due to the timing of tax payments. Stockholders’ equity remained virtually unchanged at $49.0 million at June 30, 2007 due to net earnings of $1.3 million for the nine months ended June 30, 2007 and the amortization of ESOP and stock-based incentive awards, primarily offset by the payment of cash dividends and the purchase of common stock used to fund restricted stock awards pursuant to the Company’s 2007 Plan. 125,469 shares were purchased at a weighted-average price of $11.16 to fund these restricted stock awards. During the three months ended June 30, 2007 and 2006, the Company paid cash dividends of $115,954 and $111,575, respectively. The Bank is required to maintain certain minimum capital requirements under OTS regulations.Failure by a savings institution to meet minimum capital requirements can result in certain mandatory and possible discretionary actions by regulators, which, if undertaken, could have a direct material effect on the Bank's financial statements.Under the capital adequacy guidelines and regulatory framework for prompt corrective action, the Bank must meet specific capital guidelines that involve quantitative measures of the Bank's assets, liabilities and certain off-balance sheet items as calculated under regulatory accounting practices.The capital amounts and classifications are also subject to judgments by the regulators about components, risk-weightings and other factors. 14 LIBERTY BANCORP, INC. The Bank's actual and required capital amounts and ratios at June 30, 2007 were as follows: MinimumRequired for Capital to be "Well Actual Adequacy Capitalized" Amount Ratio Amount Ratio Amount Ratio (Dollars in Thousands) Stockholders' equity $ 34,704 Computer software costs (48 ) Unrealized loss on securities AFS, net 572 Tangible capital $ 35,228 10.7 % $ 4,947 1.5 % General valuation allowance 2,583 Total capital to risk-weighted assets $ 37,811 15.0 % $ 20,195 8.0 % $ 25,244 10.0 % Tier 1 capital to risk-weighted assets $ 35,228 14.0 % $ 10,098 4.0 % $ 15,146 6.0 % Tier 1 capital to total assets $ 35,228 10.7 % $ 13,192 4.0 % $ 16,490 5.0 % Asset Quality The following table sets forth information with respect to the Bank's impaired loans at the dates indicated. June 30, September 30, 2007 2006 Nonaccrual loans $ 2,146,489 1,481,222 Accruing loans past due 90 days or more - 58,156 Other impaired loans - 2,681,561 Total impaired loans $ 2,146,489 4,220,939 Allowance for losses on impaired loans $ 112,899 257,609 Impaired loans with no allowance for loan losses $ - 58,156 At June 30, 2007, all loans where known information about possible credit problems of borrowers which caused management to have serious concerns as to the ability of the borrowers to comply with present loan repayment terms have been disclosed as non-accrual, 90 days past due, or restructured. Under our internal review policy, loans classified as substandard decreased from $1.6 million at September 30, 2006 to $1.1 million at June 30, 2007.Special mention loans at June 30, 2007 totaled $3.3 million as compared to $3.0 million at September 30, 2006.The loans listed as special mention at June 30, 2007 consist of eleven spec home loans and a commercial land loan and were identified as special mention in March 2007.Of the special mention loans listed at September 2006, sixteen of the loans totaling $2.3 million, after principal payments, were foreclosed in November 2006. 15 LIBERTY BANCORP, INC. Following is a summary of activity in the allowance for loan losses: Balance at September 30, 2006 $ 2,144,121 Charge-offs (48,442 ) Recoveries 22,080 Provision charged to expense 465,307 Balance at June 30, 2007 $ 2,583,066 Results of Operations Overview Our primary source of pre-tax earnings is net interest income.Net interest income is the difference between interest income, which is the income that we earn on our loans and securities, and interest expense, which is the interest that we pay on our deposits and borrowings.Other significant sources of pre-tax earnings are service charges on deposit accounts. Results of Operations for the Three Months Ended June 30, 2007 and 2006 Selected Financial Data Three Months Ended June 30, 2007 2006 % Change Net earnings $ 405,998 390,373 4.0 % Return on assets 0.52 % 0.58 % (10.3 ) Return on average stockholders' equity 3.31 % 7.34 % (54.9 ) Stockholders' equity-to-assets ratio 15.61 % 7.88 % 98.1 Dividend payout ratio 28.56 % 28.58 % (1) (0.1 ) (1) Represents dividends paid to minority shareholders only as a percent of net earnings. Does not include dividends waived by Liberty Savings Mutual Holding Company. Net Earnings Net earnings increased from $390,000 for the three months ended June 30, 2006 to $406,000 for the three months ended June 30, 2007.Net earnings increased due to higher net interest income and noninterest income,and lower income tax expense, partially offset by a higher provision for loan losses and higher noninterest expense. Net Interest Income Net interest income before the provision for loan losses increased from $2.3 million for the three months ended June 30, 2006 to $2.6 million for the three months ended June 30, 2007.This change in net interest income was due primarily to an increase in net interest earning assets, partially offset by a lower interest rate spread.Our interest rate spread was 3.57% for the three months ended June 30, 2006 and 2.95% for the three months ended June 30, 2007.The average yield on interest-earning assets and the average cost of interest-bearing liabilities increased 11 and 73 basis points, respectively, for the three months ended June 30, 2007 as compared to the three months ended June 30, 2006.We have funded loan growth since June 2006 primarily through short-term certificate of deposit and money market accounts and proceeds raised in the stock offering.In addition, a portion of the proceeds from issuance of common stock was invested in Federal agency and municipal obligations. 16 LIBERTY BANCORP, INC. Interest income on loans receivable increased from $3.8 million for the three months ended June 30, 2006 to $4.4 million for the comparable period in 2007. The increase is attributable to a higher averagebalance and average yield.Interest income on mortgage-backed securities decreased due to a lower average balance, partially offset by a higher average yield.Interest income on securities increased from $295,000 to $528,000 for the comparable three month periods due to a higher average balance and average yield. Interest expense on customer and brokered deposits increased by $744,000 for the three months ended June 30, 2007 compared to the same period in 2006, as a result of a higher average balance and average rate.We attracted certificate and money market accounts through the offering specials and new products.The weighted-average rate on deposits increased from 3.15% for the three months ended June 30, 2006 to 4.05% for the comparable 2007 period.Interest expense on FHLB advances decreased due to a lower average balance, partially offset by a higher average rate for the comparable three months. Average Balances and Yields The average balances and yields tables present information regarding average balances of assets and liabilities, the total dollar amounts of interest income and dividends from average interest-earnings assets, the total dollar amounts of interest expense on average interest-bearing liabilities, and the resulting average yields and costs.The yields and costs for the periods indicated are derived by dividing annualized income or expense by the average balances of assets or liabilities, respectively, for the periods presented.For purposes of these tables, average balances have been calculated using month-end balances and, to a lesser extent, daily balances, and nonaccrual loans are included in average balances only.Management does not believe that the use of month-end balances instead of daily average balances has caused any material differences in the information presented.No tax equivalent adjustments were made.Nonaccruing loans have been included in the tables as loans carrying a zero yield. 17 LIBERTY BANCORP, INC. Three Months Ended June 30, 2007 2006 Average Average Average Yield/ Average Yield/ Balance Interest Cost Balance Interest Cost (Dollars in thousands) Interest-earning assets: Loans receivable $ 221,879 4,402 7.94 % 194,897 3,825 7.85 % Mortgage-backed securities 21,719 228 4.20 % 24,249 240 3.96 % Securities 45,103 528 4.68 % 28,461 294 4.13 % Other interest-earning assets 6,357 86 5.41 % 4,842 58 4.79 % Total interest-earning assets 295,058 5,244 7.11 % 252,449 4,417 7.00 % Interest-bearing liabilities: Deposits 228,802 2,315 4.05 % 199,658 1,571 3.15 % FHLB advances 28,305 357 5.05 % 42,464 497 4.68 % Securities sold under agreement to repurchase 2,016 21 4.10 % 2,440 23 3.71 % ESOP note payable - - - 412 7 6.40 % Total interest-bearing liabilities $ 259,123 2,693 4.16 % 244,974 2,098 3.43 % Net interest income before provision for loan losses $ 2,551 2,319 Interest rate spread 2.95 % 3.57 % Net earning assets $ 35,935 7,475 Net yield on average interest-earning assets 3.46 % 3.67 % Ratio of average interest-earning assets to average interest- bearing liabilities 113.87 % 103.05 % Provision for Loan Losses The provision for loan losses is based upon management’s consideration of current economic conditions, the loan portfolio composition and historical loss experience used to estimate probable losses as well as the level of non-performing assets.Each month, management also reviews individual loans for which full collectibility may not be reasonably assured and considers, among other matters, the estimated fair value of the underlying collateral.The Company and Bank are subject to periodic examination by regulatory agencies, which may require us to record increases in the allowances based on their evaluation. The provision for loan losses was $267,000 and $215,000 for the three months ended June 30, 2007 and 2006, respectively.The provision for the three months ended June 30, 2007 is primarily due to an increase in loans receivable. For the three months ended June 30, 2006, the provision of $215,000 was also primarily due to an increase in total loans receivable and to a lesser extent loan charge-offs.The allowance for loan losses as a percentage of total loans increased to 1.11% as of June 30, 2007, ascompared to 1.10%as of March 31, 2007.In July 2007, we recovered $505,000 on 34 one to four family loans that resulted in losses in 2005 and 2006. 18 LIBERTY BANCORP, INC. Noninterest income Three Months Ended June 30, 2007 2006 % Change Loan service charges $ 20,450 14,006 46.0 % Gain on sale of loans 73,875 56,098 31.7 Change in cash surrender value of BOLI 3,984 - 100.0 Deposit account service charges 264,918 262,434 0.9 $ 363,227 332,538 9.2 Noninterest income increased for 2007 due to increases in gain on sale of loans. During the three months ended June 30, 2007 and 2006, we originated loans for sale to secondary market investors of $6.0 million and $6.0 million, respectively.We do not anticipate significant gains on sale of loans in the immediate future due to current market conditions. Noninterest Expense Three Months Ended June 30, 2007 2006 % Change Compensation and benefits $ 1,147,174 1,006,536 14.0 % Occupancy expense 145,724 125,878 15.8 Equipment and data processing expense 195,464 185,188 5.5 Operations from foreclosed real estate, net 106,292 66,911 58.9 Federal deposit insurance premiums 6,842 5,914 15.7 Professional and regulatory services 99,791 74,472 34.0 Advertising 66,358 117,536 (43.5 ) Correspondent banking charges 65,183 65,697 (0.8 ) Supplies 30,955 28,506 8.6 Other 169,353 156,162 8.4 $ 2,033,136 1,832,800 10.9 Noninterest expense increased from $1.8 million for the three months ended June 30, 2006 to $2.0 million for the comparable period in 2007.Compensation and benefit expense increased primarily due to salary increases, increased ESOP expense, stock option and restricted stock award expense.Occupancy expense increased due to higher real estate taxes on branch offices. Expenses from operations from foreclosed real estate, net increased primarily due to net losses recognized on certain properties.Professional services increased primarily due to higher legal and supervisory exam expenses. Advertising expense decreased primarily due to the renegotiation of direct mail advertising costs, lower promotional expenses and expenses that related to the Bank’s name change that were expensed in the three months ended June 30, 2006, but did not recur in the comparable three month period in 2007.Other expenses increased due primarily to stock registrar costs and charitable contributions, partially offset by lower casualty insurance and data line expense. 19 LIBERTY BANCORP, INC. Income Taxes Income taxes decreased for the three months ended June 30, 2007 due to a lower effective tax rate, partially offset by higher earnings before income taxes.The effective rate for the three months ended June 30, 2007 was 33.9%, compared to 35.3% for the three months ended June 30, 2006, due to an increase in non-taxable municipal bond income. Results of Operations for the Nine Months Ended June 30, 2007 and 2006 Selected Financial Data Nine Months Ended June 30, 2007 2006 % Change Net earnings $ 1,339,080 994,815 34.6 % Return on assets 0.59 % 0.52 % 13.5 Return on average stockholders' equity 3.63 % 6.26 % (42.0 ) Stockholders' equity-to-assets ratio 16.25 % 8.24 % 97.2 Dividend payout ratio 25.98 % 33.22 % (1) (21.8 ) (1) Represents dividends paid to minority shareholders only as a percent of net earnings. Does not include dividends waived by Liberty Savings Mutual Holding Company. Net Earnings Net earnings increased from $995,000 for the nine months ended June 30, 2006 to $1.3 million for the nine months ended June 30, 2007.Net earnings increased due primarily to higher net interest income, a lower provision for loan losses, partially offset by higher noninterest expense and higher income tax expense. Net Interest Income Net interest income before the provision for loan losses increased from $6.4 million for the nine months ended June 30, 2006 to $7.6 million for the nine months ended June 30, 2007.This change in net interest income was due primarily to an increase in net earning assets, partially offset by a lower interest rate spread.Our interest rate spread was 3.41% for the nine months ended June 30, 2006 and 3.04% for the nine months ended June 30, 2007.The average yield on interest-earning assets and the average cost of interest-bearing liabilities increased 46 and 83 basis points, respectively, for the nine months ended June 30, 2007 as compared to the nine months ended June 30, 2006.We have funded loan growth since March 2006 primarily through short-term certificate of deposit and money market accounts and proceeds raised in the stock offering.In addition, a portion of the proceeds from the issuance of common stock was invested in Federal agency obligations. Interest income on loans receivable increased from $10.2 million for the nine months ended June 30, 2006 to $12.6 million for the comparable period in 2007. The increase is attributable to a higher averagebalance and average yield.Interest income on mortgage-backed securities decreased due to a lower average balance, partially offset by a higher average yield.Interest income on securities increased from $809,000 to $1.5 million for the comparable nine month periods due to a higher average balance and average yield.Interest income on other interest-earning assets also increased due to a higher average balance and average yield. Interest expense on deposits increased by $2.1 million for the nine months ended June 30, 2007 compared to the same period in 2006, as a result of a higher average balance and average rate.We attracted certificate accounts throughthe offeringof specials and money market accounts with the introduction of new money market products. The weighted-average rate on deposits increased from 2.98% for the nine months ended June 30, 2006 to 3.94% for the comparable 2007 period.The average balance on deposits increased from $192.6 million for the nine months ended June 30, 2006 to $216.9 million for the nine months ended June 30, 2007.Interest expense on FHLB advances decreased due to a lower average balance, partially offset by a higher average rate. 20 LIBERTY BANCORP, INC. Average Balances and Yields The average balances and yields tables present information regarding average balances of assets and liabilities, the total dollar amounts of interest income and dividends from average interest-earnings assets, the total dollar amounts of interest expense on average interest-bearing liabilities, and the resulting average yields and costs.The yields and costs for the periods indicated are derived by dividing annualized income or expense by the average balances of assets or liabilities, respectively, for the periods presented.For purposes of these tables, average balances have been calculated using month-end balances and, to a lesser extent, daily balances, and nonaccrual loans are included in average balances only.Management does not believe that the use of month-end balances instead of daily average balances has caused any material differences in the information presented.No tax equivalent adjustments were made.Nonaccruing loans have been included in the tables as loans carrying a zero yield. Nine Months Ended June 30, 2007 2006 Average Average Average Yield/ Average Yield/ Balance Interest Cost Balance Interest Cost (Dollars in thousands) Interest-earning assets: Loans receivable $ 212,213 12,590 7.91 % 182,126 10,182 7.45 % Mortgage-backed securities 22,874 720 4.20 % 25,485 751 3.93 % Securities 42,167 1,474 4.66 % 27,222 809 3.96 % Other interest-earning assets 6,622 246 4.95 % 5,469 161 3.93 % Total interest-earning assets 283,876 15,030 7.06 % 240,302 11,903 6.60 % Interest-bearing liabilities: Deposits 216,901 6,412 3.94 % 192,567 4,300 2.98 % FHLB advances 28,184 990 4.68 % 35,847 1,153 4.29 % Securities sold under agreement to repurchase 2,205 59 3.59 % 2,104 48 3.03 % ESOP note payable - - - 398 20 6.65 % Total interest-bearing liabilities $ 247,290 7,461 4.02 % 230,916 5,521 3.19 % Net interest income before provision for loan losses $ 7,569 6,382 Interest rate spread 3.04 % 3.41 % Net earning assets $ 36,586 9,386 Net yield on average interest-earning assets 3.56 % 3.54 % Ratio of average interest-earning assets to average interest- bearing liabilities 114.79 % 104.06 % 21 LIBERTY BANCORP, INC. Provision for Loan Losses The provision for loan losses is based upon management’s consideration of current economic conditions, the loan portfolio composition and historical loss experience used to estimate probable losses as well as the level of non-performing assets.Each month, management also reviews individual loans for which full collectibility may not be reasonably assured and considers, among other matters, the estimated fair value of the underlying collateral.The Company and Bank are subject to periodic examination by regulatory agencies, which may require us to record increases in the allowances based on their evaluation. The provision for loan losses was $465,000 and $685,000 for the nine months ended June 30, 2007 and 2006, respectively.The provision for the nine months ended June 30, 2007 is primarily due to an increase in grossloans.For the nine months ended June 30, 2006, the provision of $685,000 was primarily due to an increase in total loans receivable and to a lesser extent loan charge-offs.The allowance for loan losses as a percentage of total loans increased to 1.11% as of June 30, 2007, as compared to 1.08% as of September 30, 2006.The increase in the ratio of the allowance to total loans was due to the increased allowance for classified loans and the changing composition of the loan portfolio with greater emphasis on loans with higher risk factors, which require higher reserve percentages. Noninterest income Nine Months Ended June 30, 2007 2006 % Change Loan service charges $ 70,173 55,529 26.4 % Gain on sale of loans 180,440 146,236 23.4 Change in cash surrender value of BOLI 3,984 - 100.0 Deposit account service charges 748,689 707,165 5.9 $ 1,003,286 908,930 10.4 Noninterest income increased for 2007 due to higher gains on sale of loans and deposit account service charges. During the nine months ended June 30, 2007 and 2006, we originated loans for sale to secondary market investors of $15.6 million and $13.4 million, respectively.We do not anticipate significant gains on sale of loans in the immediate future due to current market conditions. Noninterest Expense Nine Months Ended June 30, 2007 2006 % Change Compensation and benefits $ 3,319,374 2,829,629 17.3 % Occupancy expense 466,488 370,330 26.0 Equipment and data processing expense 595,508 534,408 11.4 Operations from foreclosed real estate, net 275,932 73,324 276.3 Federal deposit insurance premiums 19,684 17,696 11.2 Professional and regulatory services 322,954 211,210 52.9 Advertising 218,035 294,568 (26.0 ) Correspondent banking charges 192,139 187,507 2.5 Supplies 97,766 111,839 (12.6 ) Other 546,884 456,933 19.7 $ 6,054,764 5,087,444 19.0 22 LIBERTY BANCORP, INC. Noninterest expense increased from $5.1 million for the nine months ended June 30, 2006 to $6.1 million for the comparable period in 2007.Compensation and benefit expense increased primarily due to the opening of a new branch office in Kansas City, Missouri during January 2006, salary increases, increased ESOP expense and stock option and restricted stock award expense.Occupancy expense increased primarily due to the costs related to the new branch, with the largest of these expenses related to real estate taxes.Equipment and data processing expense increased due to higher depreciation expense due to the new branch, higher data processing and website expense, repairs and maintenance and increased service agreement expense.Expenses from operations from foreclosed real estate, net increased primarily due to net losses recognized on the sale of certain properties.Professional services increased due to higher legal, audit, consulting and supervisory exam expenses.Advertising expense decreased primarily due to the renegotiation of direct mail advertising costs, a general decrease in advertising, and expenses that related to the Bank’s name change that were expensed in the nine months ended June 30, 2006, but did not recur in the comparable nine month period in 2007.No new branches were opened during the nine months ended June 30, 2007, which resulted in lower supplies expense.Other expenses increased due primarily to stock registrar costs, and higher data line expense as a result of new branches and adding increased capacity. Income Taxes Income taxes increased for the nine months ended June 30, 2007 due to higher earnings before income taxes and a higher effective tax rate.The effective rate for the nine months ended June 30, 2007 was 34.7% compared to 34.5% for the nine months ended June 30, 2006. Off-Balance Sheet Arrangements In the normal course of operations, we engage in a variety of financial transactions that, in accordance with U.S. generally accepted accounting principles, are not recorded in our financial statements.These transactions involve, to varying degrees, elements of credit, interest rate and liquidity risk.Such transactions are used primarily to manage customers’ requests for funding and take the form of loan commitments and lines of credit.We currently have no plans to engage in hedging activities in the future. Item 3. Quantitative and Qualitative Disclosures about Market Risk Market risk is the possible chance of loss from unfavorable changes in market prices and rates. These changes may result in a reduction of current and future period net interest income, which is the favorable spread earned from the excess of interest income on interest-earning assets over interest expense on interest-bearing liabilities. The Company considers interest rate risk to be its most significant market risk, which could potentially have the greatest impact on operating earnings. The structure of the Company’s loan and deposit portfolios is such that a significant change in interest rates may adversely impact net market values and net interest income. Information as ofJune 30, 2007 concerning the Company’sexposure to market risk has not changed significantly from that disclosed under“Interest Rate Risk Management” in the Company'sForm 10-K for the year ended September 30, 2006 filed with the Securities and Exchange Commission on December 26, 2006. Item 4. Controls and Procedures As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of the Company’s principal executive officer and principal financial officer, of the effectiveness of the design and operation of the Company’s “disclosure controls and procedures,” as such term is defined in Rule 13a-15(e) promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Based on this evaluation, the Company’s principal executive officer and principal financial officer concluded that the Company’s disclosure controls and procedures were effective for the purpose of ensuring that information required to be disclosed by the Company in reports that it files or submits under the Exchange Act (1) is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission’s rules and forms and (2) is accumulated and communicated to the Company’s management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. 23 LIBERTY BANCORP, INC. There have been no changes in the Company’s internal control over financial reporting during the most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. PART II –OTHER INFORMATION Item 1 - Legal Proceedings Periodically, there have been various claims and lawsuits against us, such as claims to enforce liens,condemnation proceedings on properties in which we hold security interests, claims involving the making and servicing of real property loans and other issues incident to our business.We are not a party to any pending legal proceedings that we believe would have a material adverse effect on our financial condition, results of operations or cash flows. Item 1A – Risk Factors For information regarding the Company’s risk factors see “Risk Factors,” in the Company’s Form 10-K for the fiscal year ended September 30, 2006 filed with the Securities and Exchange Commission on December 26, 2006.As of June 30, 2007, the risk factors of the Company have not changed materially from those reported in the Form 10-K. Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds The following table provides information regarding the Company’s purchases of its equity securities during the three months ended June 30, 2007. (d) (c) Maximum Number Total Number of (or Approximate (a) (b) Shares (or Units) Dollar Value) of Total Number Average Price Purchased as Shares (or Units) of Shares Paid per Part of Publicly That May Yet Be (or Units) Share Announced Plans Purchased Under the Period Purchased (or unit) or Programs Plans or Programs (1) April 1, 2007 through April 30, 2007 2,000 $ 10.85 2,000 13,649 May 1, 2007 through May 31, 2007 13,469 $ 10.87 13,469 180 June 1, 2007 through June 30, 2007 - $ - - 180 24 LIBERTY BANCORP, INC. (1) In February 2007, the Company approved the Liberty Bancorp, Inc. 2007 Equity Incentive Plan under which125,649 shares may be issued as restricted stock through open-market purchases. Item 3 - Defaults upon Senior Securities Not applicable. Item 4 – Submission of Matters to a Vote of Security Holders None. Item 5 - Other Information None. Item 6 – Exhibits (a) Exhibits: 31.1: Rule 13a-14(a)/15d-14(a) Certification of Chief Executive Officer 31.2: Rule 13a-14(a)/15d-14(a) Certification of Chief Financial Officer 32: Section 1350 Certifications 25 LIBERTY BANCORP, INC. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LIBERTY BANCORP, INC. (Registrant) BY: /s/ Brent M. Giles DATE: August 14, 2007 Brent M. Giles, President and Chief Executive Officer (Duly Authorized Officer) BY: /s/ Marc J. Weishaar Marc J. Weishaar, Senior Vice President and Chief Financial Officer (Principal Financial Officer) 26
